         Case 1:19-cr-00307-SHS Document 106 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                            TRANSPORTATION ORDER
        -against -

                                                                           19-CR-307 (SHS).

ALBERTO MORETA,

                          Defendant.
------------------------------------------------x

        Upon the application of ALBERTO MORET A, by and through his attorneys Susan J.

Walsh and Jacob B. Mitchell, pursuant to 18 U.S.C § 4285 and good cause having been shown,

         WHEREFORE. MORETA is indigent although employed as a minimum wage laborer in

Massachusetts, and

         WHEREF ORE Moreta is represented by counsel in the above captioned matter pursuant

to the Criminal Justice Act, and

         Wherefore, Moreta needs to be in New York City to prepare for his upcoming trial

Ii• i•~ 29[ boor 7bl • lo son rn II is p s: so::    11   itl, his alls ms; s sines 11 lo11h; 1030 d11s to tbr   f/}
pwdea.if, it is hereby:

         ORDERED that the United States Marshals furnish ALBERTO MORETA with funds to

cover the cost of airfare/or a ticket for a one way flight on the morning of June 10, 2021 ,

departing from Boston Logan International Airport (BOS) arriving to Liberty International

(EWR) Newark, N .J. or La Guardia Airport (LGA) before 12 noon on June 10, 2021 . Mr. Moreta

wishes to attend the final pre-trial conference of his matter before the Hon . Sidney Stein that

afternoon.
           Case 1:19-cr-00307-SHS Document 106 Filed 06/09/21 Page 2 of 2




       ORDERED that the aforesaid expenses shall be paid by the United States Marshals

Service.

Dated : New York, New York
         June 9, 2021
